
	
		I
		111th CONGRESS
		1st Session
		H. R. 3757
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the General of the Army George Catlett Marshall
		  National Historic Site at Dodona Manor in Leesburg, Virginia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 George C. Marshall National Historic
			 Site Study Act.
		2.FindingsCongress finds that—
			(1)General George
			 Catlett Marshall and his wife Katherine owned Dodona Manor during Marshall's
			 tenure as—
				(A)the Army's Chief
			 of Staff from 1939 to 1945;
				(B)the Secretary of
			 State from 1947 to 1948; and
				(C)Secretary of
			 Defense from 1950 to 1951;
				(2)General Marshall
			 served in the Federal Government during a period in which the United States
			 faced the challenges of—
				(A)fighting and
			 winning a world war; and
				(B)developing a
			 global recovery plan to defend the free world from the emerging Cold
			 War;
				(3)Dodona
			 Manor—
				(A)was built in 3
			 stages; and
				(B)has been
			 impeccably restored to museum standards with the original Marshall
			 furnishing;
				(4)the impeccable
			 restoration of Dodona Manor preserves the integrity of the homelife of General
			 Marshall so that Dodona Manor accurately presents a picture of an American hero
			 to present and future generations;
			(5)during his time at
			 Dodona Manor, General Marshall was awarded the Nobel Peace Prize for leadership
			 and actions that have relevance in the current troubling times; and
			(6)Dodona
			 Manor—
				(A)displays in a
			 pastoral and educational format how the Marshall family solely dedicated
			 themselves to public service while living in harmony with the heritage of
			 Virginia; and
				(B)shows how Marshall
			 embraced his personal passion of gardening in a way that would inspire
			 visitors.
				3.Special Resource
			 Study
			(a)StudyThe
			 Secretary of the Interior (referred to in this Act as the
			 Secretary) shall conduct a special resource study of the Dodona
			 Manor and gardens in Leesburg, Virginia, the home of George C. Marshall during
			 the most important period of Marshall's career (referred to in this Act as the
			 study area).
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the study area and the surrounding area;
				(2)determine the
			 suitability and feasibility of designating the study area as an affiliated area
			 of the National Park System;
				(3)consider other
			 alternatives for the preservation, protection, and interpretation of the study
			 area by—
					(A)the Federal
			 Government;
					(B)State or local
			 governmental entities; or
					(C)private or
			 nonprofit organizations;
					(4)consult with
			 interested—
					(A)Federal, State, or
			 local governmental entities;
					(B)private or
			 nonprofit organizations; or
					(C)any other
			 interested individuals; and
					(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under paragraph
			 (3).
				(c)Applicable
			 LawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available to
			 carry out the study under subsection (a), the Secretary shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report that contains a
			 description of—
				(1)the results of the
			 study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				
